Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6-2-22 has been entered. 
Claims 7-10, 15, 16, 19 have been canceled. Claims 1-6, 11-14, 17, 18, 20-26 remain pending. 
Applicant's arguments filed 6-2-22 have been fully considered but they are not persuasive. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Election/Restrictions
Group II, IV, V, VII, claims 17-19, 21-24, 26, were recombined with Group I because of the significant overlap with the pending obviousness rejections that taught the limitations in claims 17-19, 21, 24, 26. 
Upon further consideration, claims III and VI (Claims 20 - method of making the vector, and claim 25 - method of removing the vector by co-infection) have been recombined with Group I, II, IV, V, VII. 
Claims 1-6, 11-14, 17, 18, 20-26 are under consideration. 
Specification
It is assumed the SeV18+/ddPTS15ΔF, pPdd-Halo, and pddP-Halo vectors on pg 43-44 are the only exemplified Sendai viral vectors with a degron fused to the P protein. The designation “DD” is “destabilization domain” and is described by Nishimura (Stem Cell Report, 2014, 3(5), 915-929) as being derived from FKBP12 making it an mTOR degron. It is unclear whether Pdd or ddP refers to degron being attached to the C-terminus as claimed. 
Examples 1-3 do not teach making/using a Sendai virus with a degron-P fusion protein. Specifically, Example 1 describes using the SeV18+GFP/TSΔP vector of Inoue (WO 2008133206); however, the vector does not encode a degron-P fusion protein. Examples 2 and 3 describe adding the DD to the AG coding region, not the P protein. 
Example 11 discloses making/using Sendai virus that expresses a degron-P fusion protein (details of the production are on the pages bridging pg 43-44). 
Claim Objections
Claim 17 can be written more clearly as ---A method for removing a Sendai viral vector, the method comprising: culturing a cell comprising the Sendai viral vector of claim 1 under conditions such that the vector is removed---. While the body of the claim requires the degron destabilizes the P protein, it never results in removal of the Sendai viral vector. In particular, it is unclear if the Sendai viral vector of claim 1 is being removed or some other Sendai viral vector that is co-infected with the Sendai viral vector of claim 1. 

Written Description
Claims 17, 18, 21-24 remain and claims 20 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph in modified form, as failing to comply with the written description requirement. 
Withdrawn rejections
The rejection regarding the written description for a Sendai virus with any degron fused to the C-terminus of a P protein as broadly encompassed by claim 1, specifically wherein the degron is selected from the group consisting of mTOR degron, dihydrofolate reductase (DHFR) degron, PEST, TetR degron, and auxin- inducible degron (AID) as required in claim 6 has been withdrawn in view of applicants’ arguments, specifically Example 13 (AID), Example 15 (DDG), Example 17 (mODC PEST degrons d2 and d4), Example 16 (tetR-tag). 
The rejection regarding written description for a Sendai virus with a degron-P fusion protein encoding an exogenous protein with a degron added that is different from the degron added to the P protein as required in claim 13 has been withdrawn in view of applicants’ argument, specifically Example 13 which taught a d2-Azami Green protein expressed from Sendai virus encoding a DD, DDG, tetR, d4 or d3 degron-fused P protein and Example 26 in which DDG-OFP or DD-DGFP expressed from a Sendai virus encoding a d2-P protein. 
The rejection regarding written description for a Sendai virus with a degron-P fusion protein that carries at least two exogenous genes, wherein the proteins encoded by each of the exogenous genes have a different degron added as required in claim 14 has been withdrawn in view applicants’ argument that Example 26 and 27 show this embodiment. 
Pending rejections
A) The specification does not provide adequate written description for removing the vector of claim 1 by any means as broadly encompassed by claims 17, 18, 21, 24. The specification teaches culturing a mammalian cell comprising a Sendai viral vector encoding a temperature sensitive P protein operably linked to a degron at 35-39 degrees such that the Sendai viral vector exhibits decreased replication as compared to culturing a mammalian cell comprising a Sendai viral vector encoding a temperature sensitive P protein not operably linked to a degron in culture at 35-39 degrees (pg 23, paragraphs 1-3). The specification also teaches culturing a mammalian cell comprising a Sendai viral vector encoding a P protein operably linked to a degron in the presence or absence of a small molecule depending upon whether the degron is stabilized by the small molecule or destabilized by the small molecule (pg 23-24). Either way, the final result is that the Sendai viral vector of claim 1 exhibits decreased replication as compared to a mammalian cell comprising a Sendai viral vector encoding a P protein not operably linked to a degron. However, claim 17 merely requires culturing a cell comprising the vector in a condition where the degron destabilizes the P protein without any active step of removing the Sendai viral vector of claim 1 or any other Sendai viral vector that is co-infected with it (pg 34-35, para 74). If removal of Sendai viral vector is the intended use in the preamble of claim 17, then culturing a cell comprising the vector such that the degron destabilizes the P protein must result in removal of the Sendai viral vector, i.e. culturing a cell comprising the vector of claim 1 such that the Sendai viral vector is removed. Including the mechanism of action would be ---culturing a cell comprising the vector of claim 1 such that the degron destabilizes the P protein and the Sendai viral vector is removed---. If “enhancement” is required, a comparison must be made, but that is missing from the claim, i.e. ---culturing a cell comprising a Sendai viral vector encoding a P protein operably linked to a degron such that enhanced removal of Sendai viral vector occurs as compared to culturing a cell comprising a Sendai viral vector encoding a P protein not operably linked to a degron--- Furthermore, the specification is limited to transfecting mammalian cells with a nucleic acid sequence encoding the Sendai viral vector of claim 1. The specification does not correlate mammalian cells to insect, amphibian, reptile, or bird cells as broadly encompassed by claims 17, 18, 21, 24.
Claim 18 has been included for reasons set forth above and because it does not result in removal of anything or enhancing removal as compared to anything. The specification is limited to culturing a cell comprising a Sendai viral vector encoding a temperature sensitive P protein operably linked to a degron at 35-39 degrees such that the Sendai viral vector exhibits decreased replication as compared to culturing a cell comprising a Sendai viral vector encoding a temperature sensitive P protein not operably linked to a degron in culture at 35-39 degrees. However, claim 18 merely requires culturing a cell comprising the vector in a condition where the degron destabilizes the P protein without any active step of removing the Sendai viral vector of claim 1 or any other Sendai viral vector that is co-infected with it (pg 34-35, para 74). If removal of Sendai viral vector is the intended use in the preamble of claim 17, then culturing a cell comprising the vector such that the degron destabilizes the P protein must result in removal of the Sendai viral vector, i.e. culturing a cell comprising the vector of claim 1 such that the Sendai viral vector is removed. Including the mechanism of action would be ---culturing a cell comprising the vector of claim 1 such that the degron destabilizes the P protein and the Sendai viral vector is removed---. If “enhancement” is require, then a comparison must be made, but it is missing from the claim. 
Claim 21 has been included for reasons set forth regarding claim 17. 
Claim 24 has been included because it does not require any functional language for the Sendai viral vector encoding a P protein operably linked to a degron. 
Claim 24 has also been included because it requires “regulating expression” of the exogenous protein but only requires destabilizing the protein. Regulating expression encompasses increasing expression which is not taught by applicants using an exogenous protein-degron fusion protein. Furthermore, the specification does not provide written description for regulating expression of the proteins. This encompasses increasing or decreasing expression using transcription factors; however, applicants’ disclosure is limited to destroying Sendai viral vectors using degron-P fusion proteins. Destabilizing the vector by destabilizing the degron decreases the amount of vector in the cell, ergo decreases the amount of exogenous protein expressed by the vector. But this is only a small fragment within the realm of “regulating expression” as broadly encompassed by claim 24. 
Response to arguments
Applicants argue the amendment overcomes the rejection. Applicants’ argument is not persuasive because claims 17, 21, 24 do not require removing the Sendai virus of claim 1 or 11 or 13 and are not limited to increasing the temperature while using a temperature sensitive Sendai virus/degron or adding/removing a small molecule while using a small molecule-sensitive Sendai virus/degron. 
New rejections
Claim 20 lacks written description. The claim requires making the vector of claim 1 by expressing a nucleic acid sequence encoding genomic RNA of the vector of claim 1 (or complementary strand thereof) in the presence of NP, P and L protein, each of which does not have an added degron. The specification is limited to transfecting isolated mammalian cells that contains Sendai virus NP, P and L proteins with a nucleic acid sequence encoding the Sendai viral vector of claim 1. The specification does not correlate isolated mammalian cells to cells in vivo embodiments or insect, amphibian, reptile, or bird cells embodiments as broadly encompassed by claim 20. The specification does not correlate Sendai virus vector NP, P, and L proteins to any other NP, P, and L proteins as broadly claimed. Accordingly, the concept lacks written description. 
Claim 25 lacks written description for enhancing the removal of the vector of claim 1 simply co-transfecting “said virus or vector with the vector of claim 1”. The specification teaches culturing a mammalian cell comprising a Sendai viral vector encoding a temperature sensitive P protein operably linked to a degron and increasing temperature OR culturing a mammalian cell comprising a Sendai viral vector encoding a P protein operably linked to a degron modulated by a small molecule and introducing/removing the small molecule for reasons set forth above. Claim 25 merely requires the step of “co-infecting said virus or vector with the Sendai viral vector of claim 1”. While a cell may be co-infected with another virus, the specification does not enhance removal of the vector by doing so. The active step of co-infection requires clarification under 112/2nd as well, but there is no indication that co-infection of the vector of claim 1 with another vector enhances clearance of the vector of claim 1, degron destabilization, or P protein destabilization. Clarification is required whether the second vector can be any vector as broadly claimed or if it limited to a Sendai viral vector. Clarification is also required regarding the use of the term “co-infecting”. Claim 1 is drawn to a Sendai viral vector which is transfected into a cell; it is not a Sendai virus that would infect a cell. Therefore, it is unclear whether claim 25 is attempting to say two viruses are infected into the cell or if the steps are introducing the vector of claim 1 into a cell and introducing a virus into the cell. 

Indefiniteness
Claims 17, 18, 21-24 remain and claims 20 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17 and 21 remain indefinite because it is unclear how the “removal” of the vector and the “culturing a cell comprising the Sendai viral vector of claim 1 [or 11]” relate to each other. It is unclear whether the Sendai virus of claim 1 or 11 is being removed in claim 17 or 21 or if another Sendai viral vector co-transfected with it is being removed (pg 34-35). It is unclear if removal of the vector is required as set forth in the preamble or if just destabilization of the P protein by the degron is adequate to meet the intended use of the preamble. It is also unclear how the method of removal of a Sendai viral vector is “enhanced” because there is no comparison. 
Claim 18 remains indefinite because it is unclear how the removal of the vector and the “culturing a cell comprising the Sendai viral vector of claim 2 at temperature of 35 to 39°C” relate to each other. It is unclear whether the Sendai virus of claim 2 is being removed in claim 18 or if it is another Sendai viral vector co-transfected with it (pg 34-35). It is unclear if removal of the vector is required as set forth in the preamble or if just destabilization of the P protein by the degron is adequate to meet the intended use of the preamble. It is also unclear how the method of removal of a Sendai viral vector is “enhanced” because there is no comparison. 
Claim 24 remains indefinite because it is unclear how the “regulating the expression of an exogenous gene” and the “culturing a cell comprising the Sendai viral vector of claim 13 in a condition that the degron [ ] destabilizes the protein” relate to each other. It is unclear if the P protein-degron fusion protein has any function. It is unclear how “destabilization” of the exogenous protein can increase expression of the protein as encompassed by “regulating expression” in the preamble. It is unclear whether just destabilization of the exogenous protein by the degron is adequate to meet the intended use of the preamble or if expression must be “regulated” beyond that. 
New rejections
Claim 20 is indefinite because it is missing an essential element, i.e. an isolated mammalian cell. As written, the claim merely requires expressing a nucleic acid without transfecting a cells or culturing a cell that contains NP, P, and L proteins. Claim 20 also never results in producing any viral particles or isolating any vector from the cells. 
Claim 25 is indefinite because the phrase “co-infecting said virus or vector with the vector of claim 1” is unclear. Claim 1 is limited to a Sendai viral vector, not a Sendai virus, so “virus” lacks antecedent basis. Co-transfection of “said vector [ ] with the vector of claim 1” does not make sense because that would just be multiple copies of the vector of claim 1 being introduced; that is not co-transfection. Co-infection of “said virus [with the Sendai virus of claim 1]” would not make sense because that would just be multiple copies used for infection. It is also unclear whether “co-infecting” means the second virus/vector can be any virus/vector as broadly claimed or if it limited to a Sendai virus/viral vector. Clarification is required regarding the use of the term “co-infecting” and the two products being introduced into the cell. 
Claim Rejections - 35 USC § 103
A) Claims 1, 11, 17, 21, 24, 26 remain and claims 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (WO 2008133206) in view of Garcin (J. Virol., 2004, 78(16), 8799-8811). 
Inoue taught modifying the endogenous P gene in a Sendai viral vector by deleting or inactivating the P gene such that P-protein was not expressed by the virus to prevent replication (“The present inventors succeeded in the production of a non-replicating SEV vector (SEV/ΔP vector) obtained by deleting or inactivating a P-protein gene that is RNP-constituting protein from genomic RNA. By using a SEV vector in which a P gene carrying a marker gene such as GFP or luciferase is deleted or inactivated, the SEV/ΔP vector can be prepared with a high titer, and it is confirmed that high introduction efficiency to cells can be achieved” para 13; “a vector comprising a (-) chain single-stranded RNA derived from Paramyxoviridae virus, which is modified so as not to express a P protein” para 13; “the (-) chain single-stranded RNA is modified so as not to express the P protein binding to the (-) chain single-stranded RNA, thereby losing its self-replicating ability” para 19. “[S]ince the P gene on the genome is deleted or inactivated in the SEV vector [ ] a non-replication type SEV vector can be obtained. [I]t is considered that the P protein brought in from the particles is gradually inactivated by intracellular metabolism, and the activity of transcribing foreign genes on the genome is lost by being diluted by cell proliferation” (paragraph 10). Thus, Inoue described making a Sendai viral vector with limited-time expression and progressive non-replication by genetically modifying the P gene. 
Deleting or inactivating the P gene described by Inoue is equivalent to obtaining a non-replicating Sendai virus and gradually remove the Sendai virus (para 10) which is the same purpose as applicants and is the same as “enhancing removal of a Sendai viral vector” in claim 17.
Inoue did not teach modifying the P gene by adding a sequence encoding a degron to the coding sequence of the C-terminus of the P protein. 
However, Garcin taught  the 1st 23 amino acids of the Sendai virus C protein (C1-23) are a “degron” which has the ability to destabilize an exogenous protein over time if it is fused to the exogenous protein (abstract; pg 8803, col. 2, para 3; pg 8804). Specifically, Garcin fused C1-23 to a GFP protein, and the fusion protein had decreased stability as compared to GFP (Fig. 2). Garcin suggested fusion of C1-23 to other exogenous proteins to destabilize them. 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a Sendai virus with an inactivated P gene as described by Inoue wherein a nucleic acid sequence encodes the P protein operably linked on its C-terminus to a C1-23 degron. Those of ordinary skill would have recognized that fusing the degron of Garcin to the P protein of Inoue would cause destabilization of the P protein over time thereby preventing replication and exogenous protein expression over time, i.e. transient transfection – a solution to Inoue’s proposition in paragraph 8. Those of ordinary skill in the art at the time of filing would have been motivated to modify the P gene as described by Inoue using the degron described by Garcin to allow functional expression of the P protein for a limited time followed by destabilization of the P protein over time, thereby preventing replication and removal of the Sendai viral vector. 
In the reverse, it would have been obvious to those of ordinary skill in the art at the time of filing to use a degron on the C-terminus to destabilize a protein of interest over time as described by Garcin to destabilize the P protein described by Inoue. Those of ordinary skill in the art at the time of filing would have been motivated to apply the technology of Garcin to the Sendai P protein to prevent replication of the Sendai virus, thereby limiting expression of the exogenous protein of interest encoded by the virus over time. Inoue expressly taught the “development of a limited-time expression vector suitable for the purpose is desired” when using the virus to allow transient expression of the exogenous protein of interest encoded by the virus (para 8). 
Overall, the ability to restrict expression of a protein of interest for a limited time by fusing it to a degron was well-known as shown by Garcin, and modifying a P gene of a Sendai virus and the desire to allow transient expression of an exogenous gene encoded by the virus, i.e. for a limited amount of time, was well-known as shown by Inoue in paragraph 8. 
Those of ordinary skill would have had a reasonable expectation of successfully fusing the C1-23 degron of Garcin to the P protein of Inoue because Garcin handily did so using GFP as a model protein. 
The limitation of adding the degron to the C-terminus as required in claim 1 has been included because it was an obvious design choice. The C-terminal is an obvious choice because it is the end of the protein and would allow destabilization of the fusion protein over time by cellular mechanisms that target the degron. 
Claim 11 has been included because the vector of Inoue encoded GFP. 
Claims 17, 21, 24, 26 have been included because the Sendai viral vector containing a degron-P fusion protein described by the combined teachings of Inoue and Garcin is capable of being removed by culturing. 
Claim 20 has been included because Inoue taught making the Sendai viral vector using a cell containing Sendai virus NP, P and L proteins. 
Claim 25 has been included because it encompasses co-infecting/transfecting the vector with itself (see 112/2nd rejection). 
Response to arguments
Applicants argue there was no reasonable expectation of success (pg 9 of the response). Applicants’ argument is not persuasive for reasons set forth above. The ability to restrict expression of a protein of interest for a limited time by fusing it to a degron was well-known as shown by Garcin, and modifying a P gene of a Sendai virus and the desire to allow transient expression of an exogenous gene encoded by the virus, i.e. for a limited amount of time, was well-known as shown by Inoue in paragraph 8. Therefore, those of ordinary skill would have had a reasonable expectation of successfully fusing the C1-23 degron of Garcin to the P protein of Inoue because Garcin handily did so using GFP as a model protein. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it considers only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Pg 13 of the response states Inoue is limited to deleting the P gene. Applicants’ argument is not persuasive because Inoue described inactivating the P gene for the purpose of obtaining a Sendai virus capable of being removed by removing exogenous P protein and because the combined teachings of Inoue and Garcin taught a Sendai virus comprising a nucleic acid sequence encoding an endogenous P protein operably linked on its C terminus to a degron capable of being removed using conditions that cause the degron to destabilize the P protein. 
Applicants argue Inoue did not modify the P gene (pg 14). Applicants argument is not persuasive. Deleting and inactivating the P gene as described by Inoue are modifications of the P gene. 
If applicants are attempting Inoue is non-analogous art because it teaches inactivating the P gene but not destabilizing it using a degron, applicants’ argument is not persuasive. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, deleting or inactivating the P gene described by Inoue is equivalent to obtaining a non-replicating Sendai virus and gradually remove the Sendai virus (para 10) which is the same purpose as applicants and is the same as “enhancing removal of a Sendai viral vector” in claim 17.
Applicants discuss the double degron system in which the P protein and an exogenous protein are fused to different degrons (pg 15). It appears to be the beginning of an “unexpected results” analysis, but it is incomplete. The analysis must begin with what was expected, i.e. the amount of inactivation by Inoue, taken with the secondary considerations, i.e. the amount of instability observed by Garcin when fusing a degron to GFP. In this rejection, the reverse is also used to reject the claims, so what was expected was the amount of instability observed by Garcin when fusing a degron to GFP, and the secondary considerations are inactivating the P protein of Sendai to inhibit viral replication. Applicants’ discussion here appears to only apply to a vector encoding a P protein operably linked to a degron and an exogenous protein operably linked to a different degron; however, it is unclear what is unexpected, and claims 12, 13, 24 are not obviated by this rejection. Finally, applicants refer to a Azami-Green fused to a degron had low expression which appears to be similar to Garcin who fused GFP to degron and obtained low expression. Claims 1, 17, 18, 21, 24 have no limitation regarding the amount of instability of the P protein fused to a degron on its C-terminus or the amount of Sendai viral vector removal.
Applicants argue adding a degron to the C-terminus is not simply a design choice (pg 17, 3rd para) because Wandless taught destabilizing domains fused to the C-terminus of YFP are less destabilizing than their N-terminal counterparts” in paragraph 215 (pg 16, last paragraph). Applicants’ argument is not persuasive. First, Wandless is limited to a degron that is an FKBP12-derived destabilization domain (DD), but the rejection is based on using the C1-23 degron of Garcin. Next, claim 1 does not require requires the Sendai virus has any function, and claims 17, 18, 21, 24 do not require any specific amount of efficiency in “removing” or destabilizing the virus. Despite the difference in fusing the degron to the C- or N-termini in paragraph 215, both options are valid design choices because both cause destabilization. Finally, Wandless expressly taught “Similar results were obtained upon withdrawal of Shield 1 from C-terminal variant FKBP fusions, as shown in FIG. 12” (pg 6, para 146), and “FKBP variants were also efficient in destabilizing proteins other than YFP [ ] when the FKBP mutant is fused at the C-terminus of the protein of interest (FIG. 4A)” (pg 7, para 152). Ergo, not all FKBP variants have decreased deficiency. Ergo, despite the difference in fusing the degron to the C- or N-termini in paragraph 215, the C-terminus is a valid design choice because fusing the degron to the C-terminus caused “efficient” destabilization in paragraphs 146 and 152. Accordingly, the teachings of Wandless are inadequate to teach away from fusing a degron to the C-terminus of the P protein. 
Applicants point to Example 12 in which a DD degron on the C-terminus of a P protein allowed viral production while a DD degron on the N-terminus did not (pg 17, para 2). Applicants’ argument is not persuasive because the claims are not limited to the DD degron used in Example 12. Furthermore, the rejection is based on a degron on the C-terminal end of the P protein. 
Applicants argue there was no reasonable expectation of success again on pg 14 of the response. These arguments appear to be duplicative and are not persuasive for reasons set forth above. 

B) Claims 2-5, 18 remain rejected under 35 U.S.C. 103 as being unpatentable over Inoue (WO 2008133206) in view of Garcin (J. Virol., 2004, 78(16), 8799-8811) as applied to claims 1, 11, 17, 20, 21, 24-26 and further in view of Ban (WO 2012029770). 
The combined teachings of Inoue and Garcin taught a Sendai virus with a modified P gene encoding a degron-P fusion protein, wherein the virus also encodes an exogenous protein. 
The combined teachings of Inoue and Garcin did not teach the modified P protein had a temperature-sensitive mutation as required in claim 2 or an L protein having L1361C or L1558I mutations as required in claim 5. 
However, Ban taught a temperature-sensitive Sendai virus for making induced pluripotent stem (iPS) cells which had the following mutations in the P protein: L511F (para 33, 38; Example 1, para 80); D433A, R434A, & K437A (para 37) and the following mutations in the L protein: L1361C and L1558I (para 37). The mutations made the vector temperature-sensitive and allowed the efficient production of viral/factor-free iPS cells by culturing at higher temperatures (para 154, Example 21; Fig 21). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a Sendai virus with a degron-P fusion protein as described by the combined teachings of Inoue and Garcin and making it temperature sensitive as described by Ban. Those of ordinary skill in the art at the time of filing would have been motivated to make the degron-P fusion protein temperature sensitive as described by Ban to allow functional expression of the degron-P protein for a limited time followed by destroying the virus by raising the temperature, thereby preventing replication. 
Those of ordinary skill would have had a reasonable expectation of successfully making a degron-P fusion protein temperature sensitive because Ban handily did so using wild-type P protein as a model protein. 
The limitations in claims 2-5, 18, 19 are discussed above in context of Ban. 
Response to arguments
Applicants do not specifically address this rejection. 

C) Claims 12-14 remain rejected under 35 U.S.C. 103 as being unpatentable over Inoue (WO 2008133206) in view of Garcin (J. Virol., 2004, 78(16), 8799-8811) as applied to claims 1, 11, 17, 20 21, 24-26 and further in view of Nishimura (Stem Cell Report, 2014, 3(5), 915-929).
The combined teachings of Inoue and Garcin taught a Sendai virus with a modified P gene encoding a degron-P fusion protein, wherein the virus also encodes an exogenous protein. 
The combined teachings of Inoue and Garcin did not teach the exogenous protein was fused to a degron as required in claim 12 or that the vector carries at least two exogenous genes each having a different degron as required in claim 14. 
However, Nishimura taught a Sendai virus for making induced pluripotent stem (iPS) cells in which each of the coding regions for the reprogramming factors was fused to a nucleic acid sequence encoding a destabilization domain (DD) derived from a mutant FKBP12 (pg 917, last para; pg 918, Fig. 2). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a Sendai virus with a modified P gene so as to add a degron to the C terminus of the endogenous P protein as described by the combined teachings of Inoue and Garcin wherein the vector carries at least two exogenous genes each having a different degron as described by Nishimura. Those of ordinary skill in the art at the time of filing would have been motivated to encode more than one exogenous protein each of which are fused to a degron that is different than the degron used on the P protein when they are making iPS cells to ensure the exogenous reprogramming factors do not cause tumorigenesis. 
Those of ordinary skill would have had a reasonable expectation of successfully adding the coding cassette containing DDs described by Nishimura to the Sendai viral vector of Inoue because both Inoue and Nishimura handily manipulated Sendai viral vectors to express exogenous proteins. It would have been a simple, routine manipulation to replace the GFP cassette in the Sendai viral vector of Inoue with the reprogramming cassette of Nishimura. 
The degron of Garcin is different than the DD of Nishimura; therefore, “the degron added to the protein encoded by said exogenous gene is different from the degron added to the P protein” as required in claim 13. 
Response to arguments
Applicants do not appear to address this rejection. 

D) Claims 1-6, 11, 17, 18, 21-24, 26 remain and claims 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ban (WO 2012029770) in view of Wandless (US 2009215169) and Inoue (WO 2008133206). 
Ban taught a temperature-sensitive Sendai virus for making induced pluripotent stem (iPS) cells which had the following mutations in the P protein: L511F (para 33, 38; Example 1, para 80); D433A, R434A, & K437A (para 37) and the following mutations in the L protein: L1361C and L1558I (para 37). The mutations made the vector temperature-sensitive and allowed the efficient removal of the Sendai virus and production of viral/factor-free iPS cells by culturing at higher temperatures (para 154, Example 21; Fig 21). 
Ban did not teach modifying the P gene by adding a degron to the C-terminus of the P protein. 
However, Wandless taught an FKBP12-derived destabilization domain (DD) for regulating protein function by fusing its coding region to the C-terminus of an exogenous protein of interest and administering a small molecule to destabilize the protein. The DD of Wandless is a degron as required in claim 1 because it is used by applicants as a degron (pg 24, lines 3-4) and because it causes destabilization. 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a Sendai virus with a modified P gene for making viral/factor-free iPS cells as described by Ban wherein the nucleic acid sequence encoding the DD of Wandless was added to the C-terminal coding region of the P gene. Those of ordinary skill would have recognized that fusing the DD of Wandless to the P protein of Ban would cause additional destabilization of the P protein over time upon administering a small molecule thereby preventing replication and exogenous protein expression over time, i.e. transient transfection. Those of ordinary skill in the art at the time of filing would have been motivated to destabilize the P protein over time to prevent replication of the Sendai virus, thereby limiting protein expression of the virus over time. This is expressly taught by Inoue in paragraph 8 who says: the “development of a limited-time expression vector suitable for the purpose is desired” when using the virus to allow transient expression of the exogenous protein of interest encoded by the virus (para 8). 
Those of ordinary skill would have had a reasonable expectation of successfully fusing the DD of Wandless to the P protein of Inoue because Wandless handily did so using YFP and luciferase as a model proteins. 
The limitation of adding the degron to the C-terminus as required in claim 1 has been included because it was an obvious design choice. The C-terminal is an obvious choice because it was performed by Wandless, because it is the end of the protein and allowed destabilization of the fusion protein over time as demonstrated by Wandless. 
The limitations in claims 2-5, 18 are discussed above in context of Ban. 
Claim 6 has been included because the DD of Wandless in an mTOR (pg 24, line 4 of the instant application). 
Claim 11 has been included because the vector of Ban encoded 4 genes for reprogramming. 
Claims 17, 21, 24, 26 have been included because the Sendai viral vector containing a degron-P fusion protein described by the combined teachings is capable of being removed, thereby regulating expression of the exogenous genes. 
Claim 20 has been included because Ban taught making the Sendai viral vector using a cell containing Sendai virus NP, P and L proteins (para 78-86; Examples 3-5, production of vectors). 
Claims 22-23 have been included because the vector of Ban encoded 4 genes for reprogramming. 
Claim 25 has been included because it encompasses co-infecting/transfecting the vector with itself (see 112/2nd rejection). 
Response to arguments
Applicants do not appear to address this rejection. Applicants’ discussion of Wandless throughout the response is noted; however, it is not in context of THIS rejection. Applicants argue adding a degron to the C-terminus is not simply a design choice (pg 13, 2nd para) because Wandless taught destabilizing domains fused to the C-terminus of YFP are less destabilizing than their N-terminal counterparts” in paragraph 215 (pg 13, last partial paragraph). Applicants’ argument is not persuasive. First, claim 1 does not require requires the Sendai virus has any function, and claims 17, 21, 24 do not require any specific amount of efficiency in “removing” or destabilizing the virus; therefore, ANY amount of efficiency meets claims 1, 17, 21, 24. In other words, despite the difference in fusing the degron to the C- or N-termini in paragraph 215, both options are valid design choices because both cause destabilization. Second, Wandless expressly taught “Similar results were obtained upon withdrawal of Shield 1 from C-terminal variant FKBP fusions, as shown in FIG. 12” (pg 6, para 146), and “FKBP variants were also efficient in destabilizing proteins other than YFP [ ] when the FKBP mutant is fused at the C-terminus of the protein of interest (FIG. 4A)” (pg 7, para 152). Ergo, not all FKBP variants have decreased deficiency. Ergo, despite the difference in fusing the degron to the C- or N-termini in paragraph 215, the C-terminus is a valid design choice because fusing the degron to the C-terminus caused “efficient” destabilization in paragraphs 146 and 152. Accordingly, the teachings of Wandless are inadequate to teach away from fusing a degron to the C-terminus of the P protein. 

E) Claims 12-14 remain rejected under 35 U.S.C. 103 as being unpatentable over Ban (WO 2012029770) in view of Wandless (US 2009215169) and Inoue (WO 2008133206) as applied to claims 1-6, 11, 17, 18, 20-26 and further in view of Nishimura (Stem Cell Report, 2014, 3(5), 915-929). 
The combined teachings of Ban, Wandless, and Inoue taught a temperature-sensitive Sendai virus with a DD-P fusion protein for making iPS cells. 
The combined teachings of Ban, Wandless, and Inoue did not teach the exogenous protein was fused to a degron as required in claim 12 or that the vector carries at least two exogenous genes each having a different degron as required in claim 14. 
However, Nishimura taught a Sendai virus for making induced pluripotent stem (iPS) cells in which each of the coding regions for the reprogramming factors was fused to a nucleic acid sequence encoding a destabilization domain (DD) derived from a mutant FKBP12 (pg 917, last para; pg 918, Fig. 2). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a Sendai virus with a temperature-sensitive Sendai virus with a DD fused to the C terminus of the endogenous P protein as described by the combined teachings of Ban, Wandless, and Inoue wherein the vector carries at least two exogenous genes each having a different degron as described by Nishimura. Those of ordinary skill in the art at the time of filing would have been motivated to encode more than one exogenous protein each of which are fused to a degron that is different than the degron used on the P protein when they are making iPS cells to ensure the exogenous reprogramming factors do not cause tumorigenesis. 
Those of ordinary skill would have had a reasonable expectation of successfully adding the coding cassette containing DDs described by Nishimura to the Sendai viral vector of Inoue because both Inoue and Nishimura handily manipulated Sendai viral vectors to express exogenous proteins. It would have been a simple, routine manipulation to replace the GFP cassette in the Sendai viral vector of Inoue with the reprogramming cassette of Nishimura. 
The DD of Wandless is different than the DD of Nishimura; therefore, “the degron added to the protein encoded by said exogenous gene is different from the degron added to the P protein” as required in claim 13. 
Response to arguments
Applicants do not appear to specifically address this rejection. 

F) Claims 1, 6, 11, 17, 21, 24, 26 remain and claims 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (WO 2008133206) in view of Wandless (US 2009215169). 
Inoue taught modifying the endogenous P gene in a Sendai virus such that P-protein was not expressed by the virus to prevent replication (para 13, 19). Inoue expressly taught the “development of a limited-time expression vector suitable for the purpose is desired” when using the virus to allow transient expression of the exogenous protein of interest encoded by the virus (para 8). “It is considered that the P protein brought in from the particles is gradually inactivated by intracellular metabolism, and the activity of transcribing foreign genes on the genome is lost by being diluted by cell proliferation” (paragraph 10). Thus, Inoue described de supports making a Sendai vector with limited-time expression by modifying the P protein. 
Inoue did not teach modifying the P gene by adding a degron to the C-terminus of the P protein. 
However, Wandless taught an FKBP12-derived destabilization domain (DD) for regulating protein function by fusing its coding region to the C-terminus of an exogenous protein of interest and administering a small molecule to destabilize the protein. The DD of Wandless is a degron as required in claim 1 because it is used by applicants as a degron (pg 24, lines 3-4) and because it causes destabilization. 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a Sendai virus with a deleted or inactivated P gene or “a gene corresponding to a non-structured C protein translated by utilizing a different ORF of the P gene is introduced” as described by Inoue wherein a nucleic acid sequence encoding the DD of Wandless is added to the C-terminal coding region of the P gene. Those of ordinary skill would have recognized that fusing the DD of Wandless to the P protein of Inoue would cause destabilization of the P protein upon administration of the proper small molecule thereby preventing replication and exogenous protein expression over time, i.e. transient transfection – a solution to Inoue’s proposition in paragraph 8. Those of ordinary skill in the art at the time of filing would have been motivated to modify the P gene as described by Inoue using the DD described by Wandless to allow functional expression of the P protein for a limited time followed by destabilization of the P protein upon administration of a small molecule, thereby preventing replication. 
In the reverse, it would have been obvious to those of ordinary skill in the art at the time of filing to fuse a DD to the C-terminus of a protein of interest to destabilize the protein upon administration of an appropriate small molecule as described by Wandless to destabilize the P protein described by Inoue. Those of ordinary skill in the art at the time of filing would have been motivated to destabilize the P protein of Inoue to prevent replication of the Sendai virus, thereby limiting expression of the exogenous protein of interest encoded by the virus over time which is expressly suggested by Inoue: the “development of a limited-time expression vector suitable for the purpose is desired” when using the virus to allow transient expression of the exogenous protein of interest encoded by the virus (para 8). 
Overall, the ability to allow expression of a protein of interest for a limited time by fusing it to a DD was well-known as shown by Wandless, and modifying a P gene of a Sendai virus and the desire to allow transient expression of an exogenous gene encoded by the virus, i.e. for a limited amount of time, was well-known as shown by Inoue in paragraph 8. 
Those of ordinary skill would have had a reasonable expectation of successfully fusing the DD of Wandless to the P protein of Inoue because Wandless handily did so using YFP and luciferase as a model proteins. 
The limitation of adding the degron to the C-terminus as required in claim 1 has been included because it was an obvious design choice. The C-terminal is an obvious choice because it was performed by Wandless, because it is the end of the protein and allowed destabilization of the fusion protein over time as demonstrated by Wandless. 
Claim 6 has been included because the DD of Wandless in an mTOR (pg 24, line 4 of the instant application). 
Claim 11 has been included because the vector of Inoue encoded GFP. 
Claims 17, 21, 24, 26 have been included because the Sendai viral vector containing a degron-P fusion protein described by the combined teachings is capable of being removed, thereby regulating expression of the exogenous genes. 
Claim 20 has been included because Inoue taught making the Sendai viral vector using a cell containing Sendai virus NP, P and L proteins (para 59, 60, 67, 68; packaging cells). 
Claim 25 has been included because it encompasses co-infecting/transfecting the vector with itself (see 112/2nd rejection). 
Response to arguments
Applicants do not appear to specifically address this rejection. 

G) Claims 2-5, 18 remain rejected under 35 U.S.C. 103 as being unpatentable over Inoue (WO 2008133206) in view of Wandless (US 2009215169) as applied to claims 1, 6, 11, 17, 20, 21, 24-26 and further in view of Ban (WO 2012029770). 
The combined teachings of Inoue and Wandless taught a Sendai virus with a DD-P fusion protein that encodes an exogenous protein. 
The combined teachings of Inoue and Wandless did not teach the DD-P fusion protein had a temperature-sensitive mutation as required in claim 2 or an L protein having L1361C or L1558I mutations as required in claim 5. 
However, Ban taught a temperature-sensitive Sendai virus for making induced pluripotent stem (iPS) cells which had the following mutations in the P protein: L511F (para 33, 38; Example 1, para 80); D433A, R434A, & K437A (para 37) and the following mutations in the L protein: L1361C and L1558I (para 37). The mutations made the vector temperature-sensitive and allowed the efficient production of viral/factor-free iPS cells by culturing at higher temperatures (para 154, Example 21; Fig 21). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a Sendai virus with a DD-P fusion protein as described by the combined teachings of Inoue and Wandless and making it temperature sensitive as described by Ban. Those of ordinary skill in the art at the time of filing would have been motivated to modify the P and L genes to make them temperature as described by Ban to allow functional expression of the P protein for a limited time followed by destruction of the virus upon an increase in temperature. 
Those of ordinary skill would have had a reasonable expectation of successfully making a DD-P fusion protein temperature sensitive because Ban handily did so using wild-type P protein as a model protein. 
The limitations in claims 2-5, 18 are discussed above in context of Ban. 
Response to arguments
Applicants do not appear to specifically address this rejection. 

H) Claims 12-14 remain rejected under 35 U.S.C. 103 as being unpatentable over Inoue (WO 2008133206) in view of Wandless (US 2009215169) as applied to claims 1, 6, 11, 17, 20, 21, 24-26 and further in view of Nishimura (Stem Cell Report, 2014, 3(5), 915-929).
The combined teachings of Inoue and Wandless taught a Sendai virus with a DD-P fusion protein that encodes an exogenous protein. 
The combined teachings of Inoue and Wandless did not teach the exogenous protein was fused to a degron as required in claim 12 or that the vector carries at least two exogenous genes each having a different degron as required in claim 14. 
However, Nishimura taught a Sendai virus for making induced pluripotent stem (iPS) cells in which each of the coding regions for the reprogramming factors was fused to a nucleic acid sequence encoding a destabilization domain (DD) derived from a mutant FKBP12 (pg 917, last para; pg 918, Fig. 2). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a Sendai virus with a DD-P fusion protein as described by the combined teachings of Inoue and Wandless wherein the vector carries at least two exogenous genes each having a different DD as described by Nishimura. Those of ordinary skill in the art at the time of filing would have been motivated to encode more than one exogenous protein each of which are fused to a degron that is different than the degron used on the P protein when they are making iPS cells to ensure the exogenous reprogramming factors do not cause tumorigenesis. 
Those of ordinary skill would have had a reasonable expectation of successfully adding the coding cassette containing DDs described by Nishimura to the Sendai viral vector of Inoue + Wandless because both Inoue and Nishimura handily manipulated Sendai viral vectors to express exogenous proteins. It would have been a simple, routine manipulation to replace the GFP cassette in the Sendai viral vector of Inoue with the reprogramming cassette of Nishimura. 
The DD of Wandless is different than the DD of Nishimura; therefore, “the degron added to the protein encoded by said exogenous gene is different from the degron added to the P protein” as required in claim 13. 
Response to arguments
Applicants do not appear to specifically address this rejection. 

I) Claims 1, 6, 11-14, 17, 21, 24, 26 remain and claims 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (Stem Cell Report, 2014, 3(5), 915-929) in view of Wandless (US 2009215169) and Inoue (WO 2008133206). 
Nishimura taught a Sendai virus for making induced pluripotent stem (iPS) cells in which each of the coding regions for the reprogramming factors was fused to a nucleic acid sequence encoding a destabilization domain derived from a mutant FKBP12 (pg 917, last para; pg 918, Fig. 2). Nishimura did not modify the P protein by adding a degron to the C-terminus as required in claim 1. 
Nishimura did not teach modifying the P gene by adding a degron to the C-terminus of the P protein. 
However, Wandless taught an FKBP12-derived destabilization domain (DD) for regulating protein function by fusing its coding region to the C-terminus of an exogenous protein of interest and administering a small molecule to destabilize the protein. The DD of Wandless is a degron as required in claim 1 because it is used by applicants as a degron (pg 24, lines 3-4) and because it causes destabilization. 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a temperature sensitive Sendai virus gene as described by Nishimura wherein a nucleic acid sequence encoding the DD of Wandless is added to the C-terminal coding region of the P gene. Those of ordinary skill would have recognized that fusing the DD of Wandless to the P protein of Nishimura would cause destabilization of the P protein upon administration of the proper small molecule thereby preventing replication and exogenous protein expression over time, i.e. transient transfection – a solution to Inoue’s proposition in paragraph 8. Those of ordinary skill in the art at the time of filing would have been motivated to modify the P gene as described by Inoue using the DD described by Wandless to allow functional expression of the P protein for a limited time followed by destabilization of the P protein upon administration of a small molecule, thereby preventing replication. 
In the reverse, it would have been obvious to those of ordinary skill in the art at the time of filing to fuse a DD to the C-terminus of a protein of interest to destabilize the protein upon administration of an appropriate small molecule as described by Wandless to destabilize the P protein described by Nishimura and Inoue. Those of ordinary skill in the art at the time of filing would have been motivated to destabilize the P protein of Nishimura and Inoue to prevent replication of the Sendai virus, thereby limiting expression of the exogenous protein of interest encoded by the virus over time which is expressly suggested by Inoue: the “development of a limited-time expression vector suitable for the purpose is desired” when using the virus to allow transient expression of the exogenous protein of interest encoded by the virus (para 8). 
Overall, the ability to allow expression of a protein of interest for a limited time by fusing it to a DD was well-known as shown by Wandless, and modifying a P gene of a Sendai virus and the desire to allow transient expression of an exogenous gene encoded by the virus, i.e. for a limited amount of time, was well-known as shown by Inoue in paragraph 8 and the temperature sensitive Sendai virus of Nishimura. 
Those of ordinary skill would have had a reasonable expectation of successfully fusing the DD of Wandless to the P protein of Nishimura because Wandless handily did so using YFP and luciferase as a model proteins. 
The limitation of adding the degron to the C-terminus as required in claim 1 has been included because it was an obvious design choice. The C-terminal is an obvious choice because it was performed by Wandless, because it is the end of the protein and allowed destabilization of the fusion protein over time as demonstrated by Wandless. 
Claim 6 has been included because the DD of Wandless in an mTOR (pg 24, line 4 of the instant application). 
Claim 11 has been included because the vector of Nishimura encoded more than one exogenous protein. 
Claims 17, 21, 24, 26 have been included because the Sendai viral vector containing a degron-P fusion protein described by the combined teachings is capable of being removed, thereby regulating expression of the exogenous genes. 
Claim 20 has been included because Nishimura taught making the vectors (paragraph bridging pg 915-916). 
Claim 25 has been included because it encompasses co-infecting/transfecting the vector with itself (see 112/2nd rejection). 
Response to arguments
Applicants do not appear to specifically address this rejection. 

J) Claims 2-5, 18 remain rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (Stem Cell Report, 2014, 3(5), 915-929) in view of Wandless (US 2009215169) and Inoue (WO 2008133206) as applied to claims 1, 11-14, 17, 20, 21, 24-26 and further in view of Ban (WO 2012029770). 
The combined teachings of Nishimura, Wandless, and Inoue taught a Sendai virus with a DD-P fusion protein encoding exogenous proteins for making iPS cells. 
The combined teachings of Nishimura, Wandless, and Inoue did not teach the vector was temperature sensitive as required in claims 2, 18, 19. 
However Ban taught a temperature-sensitive Sendai virus for making induced pluripotent stem (iPS) cells which had the following mutations in the P protein: L511F (para 33, 38; Example 1, para 80); D433A, R434A, & K437A (para 37) and the following mutations in the L protein: L1361C and L1558I (para 37). The mutations made the vector temperature-sensitive and allowed the efficient production of viral/factor-free iPS cells by culturing at higher temperatures (para 154, Example 21; Fig 21). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a Sendai virus with a DD-P fusion protein as described by the combined teachings of Nishimura, Wandless, and Inoue and making it temperature sensitive as described by Ban. Those of ordinary skill in the art at the time of filing would have been motivated to modify the P and L genes to make them temperature as described by Ban to allow functional expression of the P protein for a limited time followed by destruction of the virus upon an increase in temperature. 
Those of ordinary skill would have had a reasonable expectation of successfully making a degron-P fusion protein temperature sensitive because Ban handily did so using wild-type P protein as a model protein. 
The limitations in claims 2-5, 18 are discussed above in context of Ban. 
Response to arguments
Applicants do not appear to specifically address this rejection. 

Conclusion
No claim is allowed. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  

/MICHAEL C WILSON/Primary Examiner, Art Unit 1632